DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/23/2020 has been entered.
Claims 8 and 30 have been amended. Claim 9 has been newly canceled and claims 33-34 have been newly added.

	Claims 8, 10-16, 20, 25-28, and 30-34 are currently pending and have been examined on their merits.

Rejections and/or objections not reiterated from previous office actions are hereby withdrawn due to amendments. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.


Claim Rejections – 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 8, 11-16, 27, 30 and 33-34 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Varney et al (US 2007/0253931-previously cited) in view of Krasnodembskaya et al (Stem Cells 2010-previously cited) and Delgado et al (WO 2010/015929-previously cited).
 Amended claim 8 is drawn to a method of treating a respiratory microbial infection in a subject having cystic fibrosis comprising administering a therapeutically effective amount of MSCs and an antimicrobial agent, wherein the MSCs potentiate the therapeutic activity of the antimicrobial agent and wherein the therapeutically effective  amount  is the amount effective to inhibit microbial growth and suppress microbial infection associated inflammation, wherein the microbial infection selected from the group consisting of Pseudomonas aeruginosa, Staphylococcus aureus, and Streptococcus pneumoniae microbial infection, and wherein the amount of the antimicrobial agent is a subtherapeutic amount of the antimicrobial agent.
Amended claim 30 is drawn to a method of treating a respiratory microbial infection associated with cystic fibrosis in a subject having cystic fibrosis consisting of administering to the subject a therapeutically effective amount of MSCs and an antimicrobial agent, wherein the MSCs potentiate the therapeutic activity of the therapeutic agent, Pseudomonas aeruginosa, Staphylococcus aureus, and Streptococcus pneumoniae microbial infection, and Streptococcus pneumoniae microbial infection, and wherein the amount of the antimicrobial agent is a subtherapeutic amount of the antimicrobial agent. 

Regarding claims 8, 11-16, 27, 30 and 32, Varney et al teach a method of treating cystic fibrosis patients suffering from recurrent Pseudomonas aeruginosa infections of the lungs (respiratory infection) by administering MSCs (page 2 para 11). The mesenchymal stem cells may be administered by a variety of procedures either indirectly or directly to the tissues or organs affected by the disease (page 4 para 53). Suitable sources are taught to include allogeneic and autologous (applicant’s claim 13)(page 4 para 53-54). A pharmaceutical carrier may be included (optional) (page 5 para 61). Suggested effective doses for MSCs are taught as well (page 6 Example 2). A therapeutically effective amount of MSC is taught to vary from 1 x106 cells per kg of body weight to 3 x 108 cells per kg body weight (page 5 para 58-60).
Varney et al do not specifically teach administering the MSCs at the same time as the lungs are infected by Pseudomonas aeruginosa (an active respiratory microbial infection). Varney et al do not specifically teach exposing the MSCs to a disease setting comprising microbial infection associated disease setting selected from a group consisting of Pseudomonas aeruginosa, Staphylococcus aureus and Streptococcus pneumoniae.
Krasnodembskaya et al teach the administration of human MSCs in an E. coli pneumonia model in mice (allogenic MSCs) which resulted in significant reduction of E. coli colony-forming unit in the lung homogenates and bronchoalveolar lavage fluids in vivo (page 3 lines 5-9, page 7, Fig. 4A, 4B). The dose of MSCs given to the mice was 1 6 cells (page 5 –E. coli Pneumonia Mouse Model). The effect was blocked with a neutralizing antibody to the LL-37 produced by the human MSCs and thus demonstrated that human MSCs possessed antimicrobial activity (page 3 lines 9-11). LL-37 has a wide range of biological activities including direct killing of microorganisms and regulation of inflammatory responses (page 2 Introduction, 1st paragraph). Antimicrobial activity of MSC against E. coli, Pseudomonas aeruginosa and Staphylococcus aureus was tested (page 4) and confirmed (page 6 Results).
LL-37 was also taught to have antimicrobial activity in patients with cystic fibrosis when combined with GAG lyases and hypertonic saline (page 9, 2nd paragraph). In experiments, LL-37 expression in BM-derived MSC was upregulated by E. coli stimulation. Following exposure with live E. coli for 6 hours, the upregulation of LL-37 by MSCs was detected at both the mRNA and protein following which was confirmed by immunofluorescence and ELISA. These results were associated with an increase in antimicrobial activity against E. coli and P. aeruginosa (page 9 last 2 paragraphs).
Krasnodembskaya et al also teach that they demonstrated that MSCs are capable of inhibiting the growth of Gram-positive bacteria S. aureus and that this effect is mediated by a secreted soluble product. These data are in agreement with the recent study in which investigators found that ex vivo human lung mast cells exhibit direct antimicrobial activity against S. pneumonia (Streptococcus pneumonia), and that this activity was contact-independent and mediated in part by the release of LL-37 (page 10, first paragraph).
Therefore one of ordinary skill in the art would have been motivated to administer the MSCs at the same time as the lungs are infected by Pseudomonas aeruginosa in Pseudomonas aeruginosa. One of ordinary skill in the art would have been motivated to precondition the MSCs by culturing them in live E. coli culture conditions prior to administering them because Krasnodembskaya et al teach that these culture conditions stimulate increased LL-37 expression in MSCs which results in increased antimicrobial activity. One of ordinary skill in the art would have been motivated to precondition the MSCs by culturing them with other live bacteria, such as those claimed by Applicant as a similar inhibitory effect was detected in coculture experiments of MSCs with Gram-positive bacteria S. aureus (page 6 Results). One of ordinary skill in the art would have had a reasonable expectation of success because antimicrobial activity of MSC against E. coli, Pseudomonas aeruginosa and Staphylococcus aureus was tested (page 4) and confirmed (page 6 Results) by Krasnodembskaya et al as well as the antimicrobial activity of cell secreted LL-37 upon S. pneumonia (Streptococcus pneumonia) (page 10).
One of ordinary skill in the art would have been motivated to use a dose of 1 x 106 MSCs for cystic fibrosis mice subjects in the method of Varney et al because Krasnodembskaya et al indicate that this is a suitable amount of MSCs to administer to mice subjects for an antimicrobial effect against Pseudomonas aeruginosa (page 5–E. coli Pneumonia Mouse Model). This dosage would inherently provide the effect of inhibiting microbial growth and suppressing microbial infection associated inflammation as it is the same dosage used by Applicant (see page 3 para 11, page 43 line 3 and page 44 para 132). One of ordinary skill in the art would be motivated to administer the MSCs in a dosage that provides the optimal therapeutic benefit to the cystic fibrosis Pseudomonas aeruginosa through routine optimization and experimentation with a reasonable expectation of successfully reducing the number of microbes and the associated inflammation because Krasnodembskaya et al suggest that an antimicrobial effect is to be expected.
The combined teachings of Krasnodembskaya et al and Varney et al and render obvious the claimed method as described above, but do not specifically teach that the MSCs are cultured with IFN-γ prior to administration or the addition of an antimicrobial agent with the MSCs.
Delgado et al teach methods of treating sepsis by administering mesenchymal stem cells (abstract and summary page 2). The term “sepsis” refers to a form of SIRS which is caused by a suspected or proven infection (page 8 lines 6-7). Delgado et al teach that it is beneficial to contact MSCs with IFN-γ in order to enhance their survival capacity, immunoregulatory properties and therapeutic effect (pre-conditioning) (applicant’s claim 16) (page 12 lines 20-24). Delgado et al also teach that it is beneficial to include an antimicrobial with the MSC composition being administered. The antimicrobial can be an antibiotic, such as ß-lactam, or an antifungal (applicant’s claims 11-12)(page 15 lines 19-24, page 19 lines 7-10) and can be included at less than an optimum dose (subtherapeutic)(page 17 lines 14-15). In one embodiment the MSCs used in the invention may be autologous or allogeneic with respect to the subject being treated (page 14 lines 16-17). Administration by inhalation is indicated as suitable (page 14 lines 10-15).
Therefore one of ordinary skill in the art would have been motivated to culture the MSCs of Varney et al with IFN-γ prior to administration (pre-conditioning) because 
One of ordinary skill in the art would have been motivated to include an antibiotic at a subtherapeutic amount, such as ß-lactam, with the MSCs of Varney et al because Delgado et al also teach that it is beneficial to do so. The subtherapeutic amount would have allowed the benefits of lower cost of using less antibiotic, preserving of resources and potential reduction of side effects from the antibiotic. One of ordinary skill in the art would have had a reasonable expectation of success because both Varney and Delgado are administering MSCs to treat a bacterial infection. 
“It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted)  (Claims to a process of preparing a spray-dried detergent by mixing together two conventional spray-dried detergents were held to be prima facie obvious.). See also Ex parte Quadranti, 25 USPQ2d 1071 (Bd. Pat. App. & Inter. 1992) (mixture of two known herbicides held prima facie obvious).
	Therefore the combined teachings of Varney et al, Krasnodembskaya et al and Delgado et al render obvious Applicant's invention as claimed.



Claim 10 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Varney et al (US 2007/0253931-previously cited) in view of Krasnodembskaya et al (Stem Cells 2010-previously cited) and Delgado et al (WO 2010/015929-previously cited) as applied to claims 8, 11-16, 27, 30 and 33-34 above and further in view of Bensidhoum et al (Blood, 2004, previously cited).
Regarding claim 10, The combined teachings of Krasnodembskaya et al, Varney et al and Delgado et al render obvious the claimed method as described above, but do not specifically teach retro-orbital administration of MSCs. 
However, Varney et al do teach that the MSCs may be administered by a variety of procedures either indirectly or directly to the tissues or organs affected by the disease (page 4 para 53).
Bensidhoum et al teach methods demonstrating the homing of in vitro expanded human MSCs (Title and abstract). Human MSCs are administered into a mouse model by retro-orbital injection. Twelve weeks later the mice were killed and tissue from the lung was collected for DNA extraction and PCR analysis to detect the presence of human MSC DNA in the lung tissue (page 3314, column 2, 5th full paragraph). The human MSCs are shown to home to lung tissue after retro-orbital injection (page 3316, column 2, Table 2 and page 3317, column 2- Discussion). 
One of ordinary skill in the art would have been motivated to use retro-orbital administration of the MSCs in the method of Varney et al because Bensidhoum teach 
 	Therefore the combined teachings of Varney et al, Krasnodembskaya et al, Delgado et al and Bensidhoum et al render obvious Applicant's invention as claimed.



Claims 20 and 31 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Varney et al (US 2007/0253931-previously cited) in view of  Krasnodembskaya et al (Stem Cells 2010-previously cited), and Delgado et al (WO 2010/015929-previously cited) as applied to claims 8, 11-16, 27, 30 and 33-34 above, and further in view of Bedwell (US 5840702-previously cited).
	Claims 20 and 31 drawn to the method of claims 11 and 30 respectively and further comprise wherein the antimicrobial agent comprises geneticin.
The combined teachings of Varney et al, Krasnodembskaya et al and Delgado et al render obvious the claimed invention as described above, but do not explicitly recite geneticin.

Bedwell teaches a method for treating cystic fibrosis (Title, abstract). Bedwell also teaches that aminoglycosides useful for treating cystic fibrosis include gentamicin and G418 (geneticin) (column 5 lines 53-65 and column 6 lines 6-13). 
Therefore one of ordinary skill in the art would have been motivated to include geneticin for administration along with MSCs to a cystic fibrosis patient in the method of Varney et al because Bedwell teaches that geneticin is beneficial for the treatment of cystic fibrosis, Varney et al is drawn to a method of treating cystic fibrosis with MSC and because “it is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose”. One of ordinary skill in the art would have had a reasonable expectation of success because Delgado et al teach that it is beneficial to include an antimicrobial with the MSC composition being administered and a suitable antimicrobial can be an antibiotic, such as an aminoglycide (page 15 lines 19-24).
Therefore the combined teachings of Varney et al, Krasnodembskaya et al, Delgado et al and Bedwell render obvious Applicant's invention as claimed.


Claims 25 and 26 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Varney et al (US 2007/0253931-previously cited) in view of Krasnodembskaya et al (Stem Cells 2010-previously cited) and Delgado et al (WO 2010/015929-previously cited) as applied to claims 8, 11-16, 27, 30 and 33-34  above, and further in view of Pricola et al (J Cell Biochem. 2009-previously cited).
Claim 25 is drawn to the method of claim 14 and further includes wherein the disease setting comprises one or more inflammatory cytokines found at elevated levels on the cell surface of, or media from, cystic fibrosis human airway epithelial cells.
Claim 26 is drawn to the method of claim 25 and further includes wherein the cytokine is selected from a group.
The phrase “found at elevated levels on the cell surface of, or media from, cystic fibrosis human airway epithelial cells” is interpreted as a descriptive feature of the cytokines and not an active method step.
The combined teachings of Varney et al, Krasnodembskaya et al and Delgado et al render obvious the claimed invention as described above, but do not explicitly recite exposing the MSCs to a cytokine selected from this group. However, Delagado et al do teach that the MSCs can be pre-stimulated with a cytokine (page 12 line 20).
Pricola et al teach that IL-6 is both necessary and sufficient for enhanced MSC proliferation, protects MSCs from apoptosis, inhibits differentiation of MSCs and increases the rate of in vitro wound healing of MSCs as well as being critical for optimizing the manipulation of these cells in vitro and in vivo (abstract, pages 6-7, page 10).
Therefore one of ordinary skill in the art would have been motivated to culture the MSCs with IL-6 in the method of Varney et al prior to administration because Pricola et al teach that this cytokine enhances proliferation and inhibits differentiation of MSCs and is critical for optimizing manipulation of MSCs. One of ordinary skill in the art would 
Therefore the combined teachings of Varney et al, Krasnodembskaya et al, Delgado et al and Pricola et al render obvious Applicant's invention as claimed.


Claim 28 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Varney et al (US 2007/0253931-previously cited) in view of  Krasnodembskaya et al (Stem Cells 2010-previously cited), and Delgado et al (WO 2010/015929-previously cited) as applied to claims 8, 11-16, 27, 30 and 33-34  above, and further in view of Rojas et al (American Journal of Respiratory Cell and Molecular Biology 2005-previously cited).
Claim 28 is drawn to the method 14 and further includes wherein the disease setting comprises scarred bronchial epithelial cells obtained from a subject having pneumonia associated with cystic fibrosis. 
The combined teachings of Varney et al, Krasnodembskaya et al, and Delgado et al render obvious the claimed invention as described above, but do not explicitly recite exposing the MSCs to a disease setting comprising scarred bronchial epithelial cells obtained from a subject having pneumonia associated with cystic fibrosis.
Rojas et al teach that mesenchymal stem cells provide protection to damaged lung tissue (abstract). Co-culture of MSCs with damaged lung tissue provided suppression of inflammation and triggered production of reparative growth factors from 
Therefore one of ordinary skill in the art would have been motivated to co-culture MSCs with damaged epithelial lung cells prior to use of the MSCs in the method of Varney et al because Rojas et al teach that these conditions stimulate the proliferation of MSCs and trigger the release of reparative growth factors. One of ordinary skill in the art would have been motivated to select injured lung cells from a patient suffering from pneumonia associated with cystic fibrosis because these are the patients that Varney et al are treating (page 2 para 11). One of ordinary skill in the art would have had a reasonable expectation of success because Delgado et al teach that it is beneficial to contact MSCs with stimulating agents prior to use in cell therapy in order to enhance their survival capacity, immunoregulatory properties and therapeutic effect (pre-conditioning) (page 12 lines 20-24).
Therefore the combined teachings of Varney et al, Krasnodembskaya et al, Delgado et al and Rojas et al render obvious Applicant's invention as claimed.



Claim 32 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Varney et al (US 2007/0253931-previously cited) in view of  Krasnodembskaya et al (Stem Cells 2010-previously cited), and Delgado et al (WO 2010/015929-previously cited) as applied to claims 8, 11-16, 27, 30 and 33-34  above, and further in view of Maeda et al (Journal of Cystic Fibrosis 2011-newly cited).
Claim 32 is drawn to the method 8 and include wherein the microbial infection is a Streptococcus pneumonia microbial infection.
Regarding claim 32, The combined teachings of Varney et al, Krasnodembskaya et al and Delgado et al render obvious the claimed invention as described above, but do not explicitly recite wherein the subject having cystic fibrosis has a Streptococcus pneumoniae microbial infection.
Maeda teach that the presence of VGS species, such as Streptococcus pneumoniae, may be significant in the airways of CF patients due to their high level of antibiotic resistance, their ability for horizontal gene transfer and potential coaggregation events with CF pathogens such as Staphylococcus aures and Pseudomonas aeruginosa (page 139).
One of ordinary skill in the art would have been motivated to treat cystic fibrosis patients that are infected with Streptococcus pneumoniae with the method of Varney as modified by Krasnodembskaya and Delgado as described above because Maeda teach that CF patients may be infected with Streptococcus pneumoniae and in need of treatment. One of ordinary skill in the art would have had additional motivation and a reasonable expectation of success because antimicrobial activity of MSC against E. coli, Pseudomonas aeruginosa and Staphylococcus aureus was tested (page 4) and confirmed (page 6 Results) by Krasnodembskaya et al as well as the antimicrobial activity of cell secreted LL-37 upon S. pneumonia (Streptococcus pneumonia) (page 10).
.



Response to Arguments

Applicant's arguments filed 12/23/2020 have been fully considered but they are not persuasive. Applicant’s arguments have been addressed in so far as they relate to the new rejections above.
1. 35 U.S.C. §103(a) rejection of claims 8, 9, 11-16, 27, 30 and 32.
1. Applicant argues that the combination of Varney et al. in view of Krasnodembskaya et al., and Delgado et al. do not teach or suggest to one of ordinary skill in the art all the limitations of claim 8.
Specifically, Applicant argues that Varney does not teach the claimed invention.
This is not found persuasive because Varney teaches a method of administering MSCs to a cystic fibrosis patient that is suffering from recurrent Pseudomonas infections, but is silent with regard to the timing of the administration with regard to the infection status. However, the options for administering the MSCs with regard to the infections are limited to three, that being administration can be before the infections occur, at the same time as the infections occur or after the infections have passed. The teaching of Krasnodembskaya provides a motivation to deliver the MSCs at the same time as the infection in the method of Varney because Krasnodembskaya 
Applicant argues that Varney do not teach that MSCs have an antimicrobial ability when administered to a subject having CF. Applicant argues that Varney do not teach administering MSCs to a subject with CF whose lungs are infected by Pseudomonas aeruginosa or exposing MSCs to a disease setting comprising a microbial infection associated disease setting selected from a group as claimed by Applicant. Applicant argues that Varney do not teach MSCs or MSC secretions have anti-microbial activity when administered to a subject having CF. Applicant argues that Varney teaches administration of MSCs to CF patients with recurrent Pseudomonas aeruginosa infections for their therapeutic effect on the inflammation and scarring and not for their anti-microbial effect.
This is not found persuasive. Krasnodembskaya teach these features. In addition, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious. See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). In the current instance, the fact that MSCs can have an antimicrobial effect against Pseudomonas aeruginosa infections would suggest a potential benefit in timing the administration for when the infection has occurred. Either way, Varney is administering the claimed cell type to the claimed patient population and only the timing and technique of administration are 
Applicant argues that Krasnodembskaya do not teach the claimed invention nor overcome the deficiencies of Varney. Applicant suggests that Krasnodembskaya is limited to the treatment of E.coli infections in the pneumonia model in mice with human MSCs.
This is not found persuasive because Krasnodembskaya teach the antimicrobial activity of MSC against E. coli, Pseudomonas aeruginosa and Staphylococcus aureus was tested (page 4) and confirmed (page 6 Results) by Krasnodembskaya et al. In addition, Varney et al specifically teach that it is suitable and beneficial to treat cystic fibrosis patients suffering from recurrent Pseudomonas aeruginosa infections of the lungs (respiratory infection) by administering MSCs (page 2 para 11).
Applicant argues that Krasnodembskaya et al fails to teach that the administration of MSCs would be effective for the treatment of a respiratory microbial infection associated with CF in a CF subject.
This is not found persuasive. The obviousness rejection is based on what the teaching of Krasnodembskaya would motivate the person of ordinary skill in the art to do in the method of Varney. Varney is already administering MSCs to the same patients as claimed by Applicant, but is silent as to the exact timing of administration. The teaching of Krasnodembskaya suggests that MSCs can have an antimicrobial effect against specific microorganisms and thus administering them when the microbes are present, i.e. at the same time as the infection, could be beneficial.

Applicant argues that the Office Action attempts to overcome the deficiency of Krasnodembskaya by arguing that the reference discloses that human MSCs possess antimicrobial activity against a number of bacteria, the antimicrobial activity of MSCs is in part mediated by LL-37 as the antimicrobial effect is blocked by neutralizing antibodies to LL-37 produced by the MSCs and that LL-37 was taught to have antimicrobial activity in patients with cystic fibrosis when combined with GAG lyases and hypertonic saline. 
This is not found persuasive. Krasnodembskaya confirmed the antimicrobial activity of LL-37 and states that “the effect was blocked with a neutralizing antibody to the LL-37 produced by the human MSCs and thus demonstrated that human MSCs possessed antimicrobial activity (page 3 lines 9-11)”. This teaching is deemed to provide motivation to administer MSCs during an infection in a subject wherein the infection is caused by the microbe that Krasnodembskaya indicates that MSCs have an antimicrobial effect against.
Applicant argues that the only reference to CF patients in the Krasnodembskaya reference is with regard to the teachings of Bergsson regarding LL-37 antimicrobial activity in the bronchoalveolar lavage (BAL) of patients with CF at page 9 of the reference. Applicant argues that neither Krasnodembskaya nor Bergsson teach that the window of antimicrobial opportunity allowed for administration of GAG lysases, nebulized hypertonic saline or anti-proteases that are specific against LL-37 is sufficient to allow effective treatment of a Pseudomonas aeruginosa. Staphylococcus aureus or 
This is not found persuasive for two reasons. First, Krasnodembskaya indicate that the teachings of Bergsson regarding LL-37 can be overcome and the antimicrobial activity restored when combined with GAG lyases and hypertonic saline (page 9, 2nd paragraph). Second, since the Obviousness Rejection is not based on the teaching of Bergsson, the Bergsson reference has been considered with regard to what aspects that Krasnodembskaya refers to as relevant as Krasnodembskaya has been cited in the obviousness rejection. Also, Krasnodembskaya makes it clear that it does not consider the teachings of Bergsson to preclude the use of MSCs for their antimicrobial activity (see page 11 Conclusions). The obviousness rejection is over the method of Varney as modified by Krasnodembskaya and Delgado and Varney is already teaching the administration of MSCs to a CF patient in connection with a microbial infection such as Pseudomonas aeruginosa. Krasnodembskaya is cited to motivate the administration to be at the same time as the microbial infection due to the antimicrobial effect of MSCs.
Applicant argues that Delgado is only cited for disclosing culturing MSCs with IFN-y prior to administration to subjects with sepsis and that additional antimicrobials may be further administered for treatment. Applicant asserts that Delgado fail to teach the claimed method.
This is not found persuasive. The teachings of Delgado, along with Krasnodembskaya, provide motivation to modify the method of Varney to include those 

2. Applicant argues that one skilled in the art could not infer, find it predictable, and/or have a reasonable expectation of success in practicing the method of claim 8.
Applicant recites the same reasons as recited above and these are not found persuasive for the same reasons as recited above. Applicant again cites Bergsson and again these arguments are not considered for the same reasons as recited above. Applicant again argues that it would not be obvious to combine the methods of Krasnodembskaya and Varney and again these are unpersuasive because the obviousness rejection is not based on the combination of these methods but on the selection of timing of cell administration in the Varney method as motivated by the teachings of Krasnodembskaya as described above.
Applicant argues that Applicant’s specification describes results from experiments of administered MSCs and their effects in inhibiting respiratory microbial growth and attenuating microbial infection associated with inflammation in an in vivo model of CF despite the proteolytic environment of the CF lung and points to Example 1 as evidence. Applicant asserts that their results were achieved without the use of GAG lyases, hypertonic saline or any other anti-protease treatment.
This is not found persuasive. Varney specifically teaches administering MSCs to a CF patient that suffers from Pseudomonas aeruginosa infections of the lungs (page 2 para 11). While Varney is silent to when the MSCs are administered, Varney also does not indicate the administration is limited to specific timing or by a specific delivery 
Applicant argues that Varney is limited to teaching CF patients can be administered MSCs without a current active microbial infection and Krasnodembskaya is limited to the treatment of subject without CF.
This is not found persuasive because these references do not recite these exclusions. Varney is silent to the timing of the MSC administration and Krasnodembskaya suggest CF patients as benefiting from the antimicrobial effects of MSCs (page 9).
Applicant argues that the fact that a combination of MSCs and antimicrobial agents might appear in hindsight to have been obvious to try is not sufficient to render the claim invalid for obviousness.
This is not found persuasive. In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning. But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper. See In re McLaughlin, 443 F.2d 

3. Applicant argues that the Office Action fails to provide a reasonable rationale for combining the teachings of Varney et al., Krasnodembskaya et al., and Delgado et al. to teach the invention recited in claim 8.
Applicant recites the same reasons as cited above and these are not found persuasive for the same reasons as cited above. Applicant again cites Bergsson and again these arguments are deemed unpersuasive for the same reasons as recited above. Applicant again argues that it would not be obvious to combine the methods of Krasnodembskaya and Varney and again these are unpersuasive because the obviousness rejection is not based on the combination of these methods but on the selection of timing of cell administration in the Varney method as motivated by the teachings of Krasnodembskaya as described above.
Applicant argues that Bergsson, and thus Krasnodembskaya, teach that LL-37 is already present in high concentrations in CF lungs and therefore it figures that one having ordinary skill in the art would not look to administer MSCs to secrete more LL-37 for antimicrobial purposes as taught by Krasnodembskaya in a method of treating cystic fibrosis patients of Varney since it appears from Bergsson that there is no advantage to increasing the LL-37 in a CF lung when treating a microbial infection.
This is not found persuasive. First, Krasnodembskaya does not support the teaching of Bergsson. Krasnodembskaya refers to the Bergsson reference 
Applicant argues that improper hindsight was used in the obviousness rejections. Applicant asserts that there is no evidence that outside of the present disclosure that it was possible for administered MSCs and antimicrobial agents in combination to exert therapeutically effective antimicrobial activity in the protease milieu of the CF lung. Applicant asserts that there is no evidence that the further administration of any combination of hypertonic saline and anti-proteases would be effective to allow LL-.
This is not found persuasive. In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning. But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper. See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
In the current case, the obviousness rejection is based solely on the teachings of Varney, Krasnodembskaya, and Delgado.
In addition, Krasnodembskaya suggests the use of hypertonic saline or antiproteases as possible solutions to the teachings of Bergsson, but does not specifically indicate them as required. In addition, the prior art, as evidenced by Caplan 2011 (Cell Stem Cell, page 14 column 1), appears to accept the teaching of Krasnodembskaya for the use of MSC for their antimicrobial properties as applicable to the use of therapeutically administered MSCs for the treatment of microbial lung infections in CF patients.

4. Applicant argues that the invention recited in claim 8 exhibits unexpected results.

This is not found persuasive. Delgado et al also teach that it is beneficial to include an antimicrobial with a MSC composition being administered for treatment of sepsis. The antimicrobial can be an antibiotic, such as ß-lactam, or an antifungal (applicant’s claims 11-12)(page 15 lines 19-24, page 19 lines 7-10) and can be included at less than an optimum dose (subtherapeutic)(applicant’s claim 9)(page 17 lines 14-15). This teaching suggestions that an optimal dose of the antibiotic is not needed because the combination with MSCs enhances the effectiveness of the antibiotic. 
prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted)  (Claims to a process of preparing a spray-dried detergent by mixing together two conventional spray-dried detergents were held to be prima facie obvious.). See also Ex parte Quadranti, 25 USPQ2d 1071 (Bd. Pat. App. & Inter. 1992) (mixture of two known herbicides held prima facie obvious). The combination of MSCs and antibiotics which are both known to be useful for the treatment of infections is deemed to be obvious based on the teachings of the cited prior art above.
Applicant argues that because Varney, Krasnodembskaya, Bensidhoum and Delgado, alone or in combination, fail to demonstrate the ability of hMSCs to effectively treat a microbial respiratory infection associated with CF in a subject having CF and repeat the same reasons cited above.
This is not found persuasive. First, the obviousness rejection is based on the Varney method which is already teaching the administration of MSCs to CF patients that are suffering from recurrent microbial infections with the only missing feature being the timing of administration during the infection and the addition of an antibiotic agent. Krasnodembskaya and Delgado indicate that the claim limitations missing from the Varney method were in fact well known in the prior art for the delivery of MSCs as described above. Therefore it does not appear unexpected that the hMSCs administered at the same time as the respiratory infections in the method of Varney 
In addition, the prior art, as evidenced by Caplan 2011 (Cell Stem Cell, page 14 column 1), appears to accept the teaching of Krasnodembskaya for the use of MSC for their antimicrobial properties as applicable to the use of therapeutically administered MSCs for the treatment of microbial lung infections in CF patients. This reference implies that these antimicrobial effects in the CF lung could have been considered unexpected prior to Krasnodembskaya, but were now expected results.
 Applicant again asserts that Krasnodembskaya teaches that LL-37 secreted by MSC is essentially inactive against microbes in the CF lung and cites Bergsson as evidence of this. Applicant also repeats the same arguments as cited above.
This is not found persuasive. First, Krasnodembskaya suggests the use of hypertonic saline or anti-proteases as possible solutions to the teachings of Bergsson, but does not specifically indicate them as required. Second, the prior art, as evidenced by Caplan 2011 (Cell Stem Cell, page 14 column 1), appears to accept the teaching of Krasnodembskaya for the use of MSC for their antimicrobial properties as applicable to the use of therapeutically administered MSCs for the treatment of microbial lung infections in CF patients. Third, neither Krasnodembskaya nor Caplan 2011 indicate that the teaching of Bergsson is persuasive or relevant to their conclusions.

2. 35 U.S.C. §103(a) rejection of claim 10.
Applicant argues that Bensidhoum fail to teach the method of claim 8 and fail to show that retro-orbital administration of MSCs is effective for the treatment of CF or a lung ailment of any kind.
This is not found persuasive. The teaching of Bensidhoum provides motivation to use a retro-orbital technique for administration in the method of Varney because this technique is suitable for therapeutic administration of MSCs and provides evidence that this technique allows for the MSCs to migrate to the lungs of the patient as well. Varney et al also teach that the MSCs may be administered by a variety of procedures either indirectly or directly to the tissues or organs affected by the disease (page 4 para 53) and Bensidhoum et al demonstrate that human MSCs will home to lung tissue after retro-orbital administration (page 3314 column 2, page 3316 Table 2).
Applicant argues that Bensidhoum teach that the overwhelming number of MSCs that home to the lungs in mice are negative for Stro-1 and that the Stro-1+ MSCs are the MSCs rather used for gene delivery in tissues, suggesting that the type of MSCs that could be used for delivery of CFTR gene in a CF patient (Stro-1+) are not the type of MSCs that preferentially home to the lungs, (Stro-1 negative).
This is not found persuasive. Varney teach that genetic transduction of the donor MSCs is not required (page 1 para 7), therefore expression of Stro-1 is not relevant for their method.

3. 35 U.S.C. §103(a) rejection of claims 20 and 31.

This is not found persuasive. Delgado teach the benefit of combining an antibiotic with MSCs as described above. Since Varney is drawn to the treatment of CF patients, the antibiotic of gentamicin and geneticin would be obvious choices to combine with the MSCs of Varney based on the teaching of Delgado and Bedwell which teaches that they are beneficial for the treatment of CF as described above.

4. 35 U.S.C. §103(a) rejection of claims 25 and 26.
Applicant argues that Pricola do not teach the method of claim 8 and that the Office Action does not provide an articulated reasoning as to how the claim limitations of claims 25 and 26 are met by the combined teachings of the references.
This is not found persuasive. One of ordinary skill in the art would have been motivated to culture the MSCs with IL-6 in the method of Varney et al prior to administration because Pricola et al teach that this cytokine enhances proliferation and inhibits differentiation of MSCs and is critical for optimizing manipulation of MSCs. One of ordinary skill in the art would have had a reasonable expectation of success because 

5. 35 U.S.C. §103(a) rejection of claim 28.
Applicant argues that Rojas do not teach the method of claim 8 and that the Office Action does not provide an articulated reasoning as to how the claim limitations of claim 28 are met by the combined teachings of the references.
This is not found persuasive. One of ordinary skill in the art would have been motivated to co-culture MSCs with damaged epithelial lung cells prior to use of the MSCs in the method of Varney et al because Rojas et al teach that these conditions stimulate the proliferation of MSCs and trigger the release of reparative growth factors. One of ordinary skill in the art would have been motivated to select injured lung cells from a patient suffering from pneumonia associated with cystic fibrosis because these are the patients that Varney et al are treating (page 2 para 11).

In view of the foregoing, when all of the evidence is considered, the totality of the rebuttal evidence of nonobviousness fails to outweigh the evidence of obviousness.




Conclusion
No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA J SCHUBERG whose telephone number is (571)272-3347.  The examiner can normally be reached on 8:30-5:00 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on 571-272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LAURA SCHUBERG/Primary Examiner, Art Unit 1632